UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 6/30/15 Item 1. Schedule of Investments. Franklin Managed Trust Statement of Investments, June 30, 2015 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 99.0% Aerospace & Defense 7.5% General Dynamics Corp. $ Honeywell International Inc. United Technologies Corp. Automobiles & Components 2.7% Johnson Controls Inc. Commercial & Professional Services 2.1% ABM Industries Inc. Brady Corp., A Cintas Corp. a Matthews International Corp., A Consumer Durables & Apparel 1.8% Leggett & Platt Inc. NIKE Inc., B Consumer Services 2.5% McDonald's Corp. Yum! Brands Inc. Diversified Financials 0.2% State Street Corp. Energy 8.5% Chevron Corp. EOG Resources Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing 5.5% CVS Health Corp. Wal-Mart Stores Inc. Walgreens Boots Alliance Inc. Food, Beverage & Tobacco 8.2% Archer-Daniels-Midland Co. Bunge Ltd. McCormick & Co. Inc. PepsiCo Inc. Health Care Equipment & Services 11.5% Abbott Laboratories Becton, Dickinson and Co. DENTSPLY International Inc. Medtronic PLC Stryker Corp. Teleflex Inc. West Pharmaceutical Services Inc. Household & Personal Products 3.6% Colgate-Palmolive Co. Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Managed Trust Statement of Investments, June 30, 2015 (unaudited) (continued) The Procter & Gamble Co. 4,678,888 366,076,197 616,544,823 Industrial Conglomerates 3.8% Carlisle Cos. Inc. 322,529 32,291,604 Roper Technologies Inc. 3,645,509 628,704,482 660,996,086 Insurance 2.5% Aflac Inc. 1,507,710 93,779,562 Arthur J. Gallagher & Co. 874,700 41,373,310 The Chubb Corp. 430,000 40,910,200 Erie Indemnity Co., A 1,733,082 142,234,040 Old Republic International Corp. 4,380,950 68,474,248 RLI Corp. 852,718 43,821,178 430,592,538 Machinery 6.0% Donaldson Co. Inc. 3,007,604 107,672,223 Dover Corp. 5,394,300 378,571,974 Hillenbrand Inc. 1,366,700 41,957,690 Pentair PLC (United Kingdom) 7,271,400 499,908,750 1,028,110,637 Materials 10.0% Air Products and Chemicals Inc. 3,558,058 486,849,076 a Albemarle Corp. 6,956,000 384,458,120 Bemis Co. Inc. 1,516,389 68,252,669 Ecolab Inc. 1,668,372 188,642,822 Nucor Corp. 1,777,400 78,330,018 Praxair Inc. 4,315,535 515,922,209 1,722,454,914 Media 1.4% a John Wiley & Sons Inc., A 4,412,048 239,883,050 Pharmaceuticals, Biotechnology & Life Sciences 5.7% AbbVie Inc. 2,775,100 186,458,969 Johnson & Johnson 5,666,700 552,276,582 Perrigo Co. PLC 333,500 61,640,805 Pfizer Inc. 3,083,800 103,399,814 Roche Holding AG, ADR (Switzerland) 1,987,000 69,684,090 973,460,260 Retailing 5.6% The Gap Inc. 4,511,600 172,207,772 Ross Stores Inc. 5,806,402 282,249,201 Target Corp. 4,471,400 365,000,382 Tiffany & Co. 1,456,100 133,669,980 953,127,335 Semiconductors & Semiconductor Equipment 2.1% Linear Technology Corp. 2,119,700 93,754,331 Texas Instruments Inc. 5,291,000 272,539,410 366,293,741 Software & Services 4.6% Accenture PLC, A 3,865,500 374,103,090 Microsoft Corp. 9,361,900 413,327,885 787,430,975 Technology Hardware & Equipment 1.2% b Knowles Corp. 2,524,400 45,691,640 QUALCOMM Inc. 2,514,300 157,470,609 203,162,249 Trading Companies & Distributors 0.8% W.W. Grainger Inc. 574,300 135,908,095 Franklin Managed Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Transportation 1.2% United Parcel Service Inc., B Total Common Stocks (Cost $12,232,420,861) Short Term Investments (Cost $186,602,418) 1.1% Money Market Funds 1.1% b,c Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $12,419,023,279) 100.1% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Managed Trust Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Rising Dividends Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At June 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 12,419,189,517 Unrealized appreciation $ 4,895,228,640 Unrealized depreciation (122,558,328 ) Net unrealized appreciation (depreciation) $ 4,772,670,312 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended June 30, 2015, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Albemarle Corp. 6,007,525 948,475 - 6,956,000 $ 384,458,120 $ 5,439,295 $ - John Wiley & Sons Inc., A 3,970,548 441,500 - 4,412,048 239,883,050 2,430,445 - Matthew s International Corp., A 2,463,292 200,000 - 2,663,292 141,527,337 1,019,759 - Total Affiliated Securities (Value is 4.46% of Net Assets) $ 765,868,507 $ 8,889,499 $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2015, all of the Fund’s investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
